—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered December 2, 1994, convicting him of murder in the second degree, attempted murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in denying the defendant’s motion for a hearing based on alleged juror misconduct. The defendant’s oral application based *321on an anonymous letter was insufficient to meet the procedural requirements that the motion be in writing based on sworn allegations (see, CPL 330.40 [2] [a], [e] [ii]; People v Friedgood, 58 NY2d 467; People v Laguer, 195 AD2d 483). In addition, the finality of the jury verdict will not be disturbed simply because a juror had a change of heart (see, People v Bellamy, 158 AD2d 525).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., O’Brien, Sullivan and Santucci, JJ., concur.